 1 Katherine E. Carlton Robinson, Esq. (IN #31694-49)
    (admitted Pro Hac Vice)
 2 Schuckit & Associates, P.C.
   4545 Northwestern Drive
 3 Zionsville, IN 46077
   Telephone: 317-363-2400
 4 Fax: 317-363-2257
   E-Mail: krobinson@schuckitlaw.com
 5 Lead Counsel for Defendant Trans Union, LLC
   Designated Counsel for Service
 6

 7 Eileen T. Booth, Esq. (CSB #182974)
   Jacobsen & McElroy PC
 8 2401 American River Drive, Suite 100
   Sacramento, CA 95825
 9 Telephone: 916-971-4100
   Fax: 916-971-4150
10 E-Mail: ebooth@jacobsenmcelroy.com

11 Counsel for Defendant Trans Union, LLC
   Designated Counsel for Service
12

13                               UNITED STATES DISTRICT COURT
14                  EASTERN DISTRICT OF CALIFORNIA -- SACRAMENTO
15

16   OMAR ZAVALA                                        CASE NO.: 2:20-cv-02276-TLN-DB
17                 Plaintiff,                           ORDER GRANTING STIPULATION TO
                                                        VACATE ALL PRE-TRIAL DATES
18         v.                                           PENDING RESOLUTION OF MOTION
19                                                      FOR JUDGMENT ON PLEADINGS
     TRANS UNION, LLC,
     EQUIFAX INFORMATION
20   SERVICES, LLC, AND
     M&T BANK CORPORATION,
21
                   Defendants.                          ACTION FILED:     November 13, 2020
22

23

24

25

26

27

28


                    ORDER GRANTING STIPULATION TO VACATE PRE-TRIAL DATES
 1          The Court, having reviewed the joint stipulation between plaintiff Omar Zavala (“Plaintiff”),

 2 defendant M&T Bank (erroneously sued as “M&T Bank Corporation”) (“M&T Bank”), defendant

 3 Trans Union, LLC (“Trans Union”) and defendant Equifax Information Services, LLC (“Equifax”)

 4 (Plaintiff, M&T Bank, Trans Union and Equifax are collectively, the “Parties”) to vacate all pre-trial

 5 dates pending resolution of the joint motion of M&T Bank, Trans Union and Equifax (collectively

 6 the “Defendants”) for judgment on the pleadings (“MJOP”), by and through their undersigned

 7 counsel (“Stipulation to Vacate Deadlines”) and good cause appearing therefore, hereby orders as

 8 follows:

 9          IT IS HEREBY ORDERED THAT the Parties’ Stipulation to Vacate Deadlines is granted

10 in its entirety:

11          Given that discovery is currently stayed, all pre-trial deadlines are vacated, to be reset after the

12 Court issues its order on the MJOP.

13          IT IS SO ORDERED.

14

15 DATED: July 14, 2021

16                                                                Troy L. Nunley
                                                                  United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28


                      ORDER GRANTING STIPULATION TO VACATE PRE-TRIAL DATES
